Filed 4/22/99 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



ORDER



1999 ND 69



Supreme Court No. 990033



IN THE MATTER OF THE JUDICIAL VACANCY IN 

DISTRICT JUDGESHIP NO.  9 IN THE CHAMBER AT JAMESTOWN, 

NORTH DAKOTA, SOUTHEAST JUDICIAL DISTRICT



[¶1]	Governor Edward T. Schafer's notification of the resignation of the Honorable Randall L. Hoffman, District Judge for the Southeast Judicial District, with chambers in Jamestown, was received by this Court on January 25, 1999. Under Section 27-05-02.1(1), N.D.C.C., the resignation created a judicial vacancy. 

[¶2]	Under Section 27-05-02.1, N.D.C.C., the Supreme Court is required to determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled, the vacant office be abolished, with or without transfer of a district judgeship if necessary for effective judicial administration, or transfer the vacant office to a judicial district in which an additional judge is necessary. 

[¶3]	Under Section 27-05-01(2), N.D.C.C., the Supreme Court is required to reduce the number of district judges to 42 before January 2, 2001.  North Dakota currently has 43 district judgeships, which includes the vacancy in Judgeship No. 9 in Jamestown.

[¶4]	This order is based upon consideration of all information received by this Court, and the Court has balanced the reduction of the number of judgeships required by statute with the need for continued effective judicial services in the Southeast Judicial District. 

[¶5]	In 1995, the Supreme Court abolished Judgeship No. 7 with chambers at Lisbon, Southeast Judicial District.  In 1996, the Supreme Court abolished Judgeship No. 3 with chambers at Wahpeton, Southeast Judicial District.  In 1998, following the untimely death of the Honorable James A. Wright, the Supreme Court abolished Judgeship No. 1 with chambers at Jamestown, Southeast Judicial District.  If the current vacancy is not filled, no judge would be chambered in Jamestown.

[¶6] 	Notice of Consultation and an opportunity for written comments was published under Rule 7.2, North Dakota Supreme Court Administrative Rules.  On March 3, 1999, consultation with judges and attorneys of the Southeast Judicial District concerning the disposition of the Jamestown vacancy took place in the Supreme Court courtroom.  Prior to the consultation, written comments were received from various citizens, entities and organizations. 

[¶7]	A report was filed on behalf of the Honorable John T. Paulson, Presiding Judge of the Southeast Judicial District.  The report urged filling the vacancy in Judgeship No. 9 in light of the population per judge ratio; the dynamics of the caseload in Stutsman County due to the North Dakota State Hospital and a new medium security prison facility now located in Jamestown; the 1997 weighted caseload study indicates the Southeast Judicial District is currently short a judge; a number of counties in the Southeast Judicial District have experienced at least a 10% or more increase in average annual employment over the last decade; judges chambered elsewhere in the district would be required to travel to Jamestown to assist in providing judicial services; and, the remaining judges in the district are not contemplating retirement before 2001.

[¶8]	When compared to other districts in the state, and considering the 1997 weighted caseload study and the preliminary draft of the 1998 weighted caseload study, the caseload per judge compels a conclusion that retention of Judgeship No. 9 is necessary within the intent of Section 27-05-02.1, N.D.C.C., notwithstanding the reduction in the number of judges required by Section 27-05-01(2), N.D.C.C.

[¶9]	The Court recognizes that as the period of time before 2001 shortens and the number of positions available to vacate decreases, the ability of this Court to comply with the legislative requirement to reduce the number of judges to 42 by 2001 is more restricted.  However, the workload of the Southeast Judicial District requires that Judgeship No. 9 be retained at this time.

[¶10]	The Court has explored all available alternatives, including the voluntary transfer of a judgeship from another district.  Vacating Judgeship No. 9 and compelling the transfer of a judge from another district would require a sitting judge to transfer or face loss of his or her judicial position.  The legislative history indicates the intent of Section 27-05-02.1, N.D.C.C., is to reduce the number of judges by attrition without compelled transfer or termination of an active judgeship if possible.  The current number of judges is 43; the reduction to 42 judges is to be accomplished by January 2, 2001, leaving some time from this date to accomplish the necessary reduction by attrition.

[¶11]	
IT IS HEREBY ORDERED
, Judgeship No. 9 with chambers in Jamestown, Southeast Judicial District, is retained and is to be filled according to state law.

[¶12]	Dated at Bismarck, North Dakota, April 22, 1999.

[¶13]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom